     Case: 1:21-cv-03466 Document #: 5 Filed: 06/29/21 Page 1 of 1 PageID #:38

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

Stacy Deemar
                                                         Plaintiff,
v.                                                                       Case No.:
                                                                         1:21−cv−03466
                                                                         Honorable Robert
                                                                         M. Dow Jr.
Boad of Educaton of the City of Evanston/Skokie
District 65, et al.
                                                         Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, June 29, 2021:


        MINUTE entry before the Honorable Robert M. Dow, Jr: Initial telephone
conference is set for 8/10/2021 at 9:00 a.m. and parties are to report the following: (1)
Possibility of settlement in the case; (2) If no possibility of settlement exists, the nature
and length of discovery necessary to get the case ready for trial; (3) The report should
include a proposed case management schedule reflecting any disputes between the parties
as to the proposed schedule. Plaintiff is to advise all other parties of the Courts action
herein. The parties are requested to file a joint status report at least THREE business days
prior to the initial status and ALL further status hearings. For further details see the
Court's website available at www.ilnd.uscourts.gov. Participants should use the Court's
toll−free call−in number 877−336−1829, conference access code is 6963747. Joint status
report due by 8/5/2021. Emailed notice(cdh, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
